DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“AHG12: On mixed NAL unit types within a picture”) in view of Wang et al. (US 20150373361 A1).

Concerning claim 1, Wang teaches a method of video bitstream processing, comprising:
parsing, for decoding a video picture comprising subpictures (section 2: Proposal - subpictures), a syntax structure to obtain type information about network abstraction layer (NAL) units making up the video picture and whether the network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL_to_CRA_NUT video picture is an intra random access picture (IRAP) (section 2: Proposal - “If mixed_nalu_types_in_pic_flag is equal to 0, all the VCL NAL units shall have the same value of nal_unit_type. Otherwise, some of the VCL NAL units shall have a particular IRAP NAL unit type value (i.e., a value of nal_unit_type in the range of IDR_W_RADL to CRA_NUT, inclusive), while all the other VCL NAL units shall have a particular non-IRAP VCL NAL unit type (i.e., a value of nal_unit_type in the range of TRAIL_NUT to RSV_VCL_15, inclusive, or equal to GRA_NUT)”); and
decoding the subpictures based on the parsing (sections 1 and 2: video decoder). Not explicitly taught is the method, wherein the syntax structure is constrained to a particular value in case that the video picture includes only one NAL unit.
Wang et al. (hereinafter Wang 361’) teaches methods for encoding and decoding video data, wherein a value of the syntax structure is constrained (¶0093). Given this teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by adding the teachings of Wang 361’ to constrain the syntax structure to a particular value in case that the video picture includes only one NAL unit in order to reduce the hypothetical uses of the syntax within a particular profile implemented in a decoder (Wang 361’, ¶0093).

Concerning claim 2, Wang further teaches the method of claim 1, wherein the syntax structure is included in a picture parameter set (PPS) (section 2: PPS).

Concerning claim 3, Wang further teaches the method of claim 2, wherein a value of the syntax structure indicates that a video picture referring to the PPS that includes the syntax structure includes multiple NAL units and the multiple NAL units do not have a same value of NAL unit type (section 2).

Concerning claim 4, Wang further teaches the method of claim 3, wherein the value of the syntax structure further specifies that the video picture is not an intra random access picture, IRAP (section 3 defines an IRAP as “A coded picture for which mixed_nalu_types_in_pic_flag is equal to 0 and each VCL NAL unit has NalUnitType in the range of IDRWRADL to CRANUT, inclusive.” Accordingly, a situation where mixed_nalu_types_in_pic_flag is equal to 0 mixed_nalu_types_in_pic_flag is equal to 1 indicates the video picture is not IRAP).

Concerning claim 5, Wang in view of Wang 361’ teaches the method of claim 1. Wang 361’further teaches, wherein a value of the syntax structure is constrained (¶0093). Given this teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by adding the teachings of Wang 361’ to constrain (corresponding to the claimed disallow) a value of the syntax structure in case that the video picture corresponds to a single NAL unit in order to reduce the hypothetical uses of the syntax within a particular profile implemented in a decoder (Wang 361’, ¶0093).

Concerning claim 6, Wang further teaches the method of claim 1, wherein, for a particular subpicture of the video picture having a particular NAL unit type, the parsing comprises parsing according to a rule that a slice having a NAL unit type different than the particular NAL unit type is included in the particular subpicture (Abstract & Section 1.1: “Add a constraint to require that, for any particular picture, either all VCL NAL units have the same NAL unit type, or some VCL NAL units have a particular IRAP NAL unit type and the rest have a particular non-IRAP VCL NAL unit type.”… “Option 3 suggested to allow sub-pictures (corresponding to the claimed “slice”) of the same coded picture to have different nal_unit_type values…”).

Concerning claim 7, Wang further teaches the method of claim 1, wherein the parsing comprises parsing the video bitstream according to a rule that a particular subpicture of the video picture is allowed to include a slice only when the video bitstream indicates that the particular subpicture is to be treated as a picture (Section 2: pg. 3, ll. 3-8).

Concerning claim 8, Wang further teaches the method of claim 1, wherein the parsing comprises parsing the video bitstream according to a rule that disables, for a slice in a particular subpicture of the video picture, use of reference pictures preceding the video picture in a decoding order (Abstract, ll. 6-10).

Claim 9 is the corresponding apparatus to the method of claim 1 and is rejected under the same rationale.

Claim 10 is the corresponding apparatus to the method of claims 2-4 and is rejected under the same rationale.

Claim 11 is the corresponding apparatus to the method of claim 6 and is rejected under the same rationale.

Claim 12 is the corresponding apparatus to the method of claim 7 and is rejected under the same rationale.

Claim 13 is the corresponding apparatus to the method of claim 8 and is rejected under the same rationale.

Claim 14 is the corresponding encoding method to the decoding method of claim 1. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 14 is rejected under the same rationale given in the rejection of claim 1.

Claim 15 is the corresponding encoding method to the decoding method of claim 2. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 15 is rejected under the same rationale given in the rejection of claim 2.

Claim 16 is the corresponding encoding method to the decoding method of claim 3. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 16 is rejected under the same rationale given in the rejection of claim 3.
Claim 17 is the corresponding encoding method to the decoding method of claim 5. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 17 is rejected under the same rationale given in the rejection of claim 5.

Claim 18 is the corresponding encoding method to the decoding method of claim 9. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 18 is rejected under the same rationale given in the rejection of claim 9.

Claim 19 is the corresponding encoding method to the decoding method of claim 10. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 19 is rejected under the same rationale given in the rejection of claim 11.

Claim 20 is the corresponding encoding method to the decoding method of claim 12. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 20 is rejected under the same rationale given in the rejection of claim 12.

Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks filed 04/27/2022, with respect to the rejection of claims 1-4 and 6-13 under 35 U.S.C. 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang 361’.

Concerning claim 1, the Applicant argues 
“The Advisory Action cited to Wang “361 (US 2015/0373361) as teaching the newly amended feature. In particular, the Advisory Action argues that “constraining value of a syntax element is well known and it would be obvious to one skilled in the art to constrain the syntax value to a particular value in the case that the video picture includes only one NAL unit in order to reduce hypothetical uses of the syntax within a particular profile in a decoder.” Applicant respectfully submits that this conclusory statement is simply based on impermissible hindsight from the present application and cannot be explicitly found in Wang ‘361.
Accordingly, claim 1, as amended, is patentable over Wang with Wang ‘361. Reconsideration and withdrawal of the 35 USC 102 rejection of Claim 1 are respectfully requested.”

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Wang 361’ explicitly states “it may not be practical nor economic to implement a decoder (e.g., the video decoder 30) capable of dealing with all hypothetical uses of the syntax within a particular profile.” A solution to this problem, as taught by Wang 361’, is to impose a set of constraints on values of the syntax elements in the bitstream. One of said imposed constraints could be simple limits on values. Accordingly, it is well within the understanding of one of ordinary skill in the art, before the effective filing date of the claimed invention, to impose a constraint on the syntax structure to a particular value when the video picture includes only one NAL unit. As mentioned above, such a modification removes the burden of decoders, in many applications, needing the capability to deal with all hypothetical uses of the syntax within a particular profile.

Concerning claim 6, the Applicant argues
For Claim 6, the Office alleges Wang AHG12 discloses this in its Abstract. However, a fair reading of Wang abstract reveals that Wang only teaches using a constraint to require whether all VCL NAL units have the same NAL unit type, or some have a particular NAL unit type and rest have a different unit type. This is different from the claimed feature of claim 6 which recites that “for a particular subpicture of the video picture having a particular NAL unit type, the parsing comprises parsing according to a rule that a slice having a NAL unit type different than the particular NAL unit type is included in the particular subpicture.” For example, there is simply no discussion of “slice” in Wang abstract.
Accordingly, it is respectfully submitted that Wang fails to anticipate claim 6.

Applicant’s arguments have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Section 1.1 of Wang AHG12. Furthermore, it should be noted that Applicant has not established the size of the claimed “slice”, therefore, any known group of macroblocks (e.g., slice, tile, sub-picture) in a video picture can be considered a “slice”.

Applicant’s arguments, see pages 8-9 of the remarks filed 04/27/2022, with respect to the double patenting rejection of claims 1-3, 9, and 13-16 have been fully considered and are persuasive.  The rejection has been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425